DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29th 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
The reference number in the abstract should be removed.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, the limitation “a long film” in line 2 should change to “the long film”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the step “…a conveying speed of the long film is measured…” is indefinite, because claim 1 already cited “a conveying speed of the long film”, therefore it is unclear there are two conveying speeds measuring steps or they are the same. Correction is required. For examination purposes, it is assumed that they are the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Barclay et al (US2005/0006360A1).
Regarding claim 1, Barclay discloses a laser processing method (referring to fig.2) for a long film (web 16, fig.2), comprising: 
a process of cutting a long film (web 16, fig.2) by irradiating the long film (web 16, fig.2) with a laser beam (laser beam 28, fig.2) while scanning the laser beam (laser beam 28, fig.2) by a deflecting operation of a galvanometer scanner (galvanometer mirror unit 31,  fig. 2) and while continuously conveying (refer to Paragraph 0037 cited: “…The web 16 may move continuously or intermittently…”) the long film (web 16, fig.2) in a longitudinal direction (refer to “longitudinal direction” annotated in fig.2), 
wherein the deflecting operation of the galvanometer scanner (galvanometer mirror unit 31,  fig. 2) is controlled based on a desired cutting shape (refer to fig.4, and Paragraph 0047 cited: “…the laser beam does not require any mechanical contact with the fastener as only the energy from the laser confronts the fastener (and end stops, if included). Thus, the inherent surface tension of the material is the primary force acting on the material after being cut so as to cause a generally smooth rounded surface. As mentioned above, it is also possible to add cold anvils to form the molten plastic if specific shapes are desired…”) of the long film (web 16, fig.2) set in advance and a conveying speed (refer to Paragraph 0041 cited: “…the laser is a low maintenance source with high energy and high efficiency, and can simultaneously cut and seal materials at extremely high speeds since the process requires minimal physical motion (rotation of only a small mirror)…”) of the long film (web 16, fig.2).

    PNG
    media_image1.png
    471
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    376
    media_image2.png
    Greyscale


Regarding claim 2, a conveying speed of the long film (web 16, fig.2) is measured (encoder 554, fig.24) and the deflecting operation of the galvanometer scanner (galvanometer mirror unit 31,  fig. 2, and as laser 380 in fig.24 ) is controlled (refer to fig.24) refer to fig.4, and Paragraph 0047 cited: “…the laser beam does not require any mechanical contact with the fastener as only the energy from the laser confronts the fastener (and end stops, if included). Thus, the inherent surface tension of the material is the primary force acting on the material after being cut so as to cause a generally smooth rounded surface. As mentioned above, it is also possible to add cold anvils to form the molten plastic if specific shapes are desired…”) of the long film (web 16, fig.2) and the measured conveying speed (encoder 554, fig.24) of the long film(web 16, fig.2) (refer to paragraph 0074 cited: “…FIG. 24 schematically illustrates one type of control system 550 used with any of the aforementioned bag producing systems…”).

    PNG
    media_image3.png
    354
    532
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are also rejected under 35 U.S.C. 103 as unpatentable over Snellman et al (US5611949).
Regarding claim 1, Snellman discloses a laser processing method (refer to the title) for a narrow web of technical paper (refer to  fig.17 and 18), comprising: 
a process of cutting a narrow web of technical paper (refer to fig.17 and 18) by irradiating the narrow web of technical paper (refer to fig.17 and 18) with a laser beam (laser cutting beam 139, fig.20) while scanning the laser beam (laser cutting beam 139, fig.20) by a deflecting operation of a galvanometer scanner (X and Z – Galvo 141 and 157, fig.20) and while continuously conveying (refer to “continuously moving web” in the abstract) the narrow web of technical paper (refer to  fig.17 and 18) in a longitudinal direction (refer to the direction of the web of technical paper moving direction), 
X and Z – Galvo 141 and 157, fig.20) is controlled (control unit 149, fig.20) based on a desired cutting shape (refer to Col 5, line 61-66 cited: “…Simultaneously with the pulling and continuous formation of the tubular attachment strip, individual precut book cover blanks are fed seriatim in predetermined spaced relationship at the cover feeder section 3 of the system. The cover blanks are preprinted and precut to size ready for final blocking in the perfect binding machinery…”) of narrow web of technical paper (refer to  fig.17 and 18) set in advance and a conveying speed (refer to Col 15, line 4-10 cited: “…As the mirror 151 begins its movement at the beginning of the cut, the laser beam 139 is turned on by the control unit 149 which also controls the intensity of the beam dependent upon the speed of the conveyor as sensed by the encoder 131. The intensity of the beam is adjusted several times during the cut to precisely match the conveyor speed.…”) of the narrow web of technical paper (refer to  fig.17 and 18).

    PNG
    media_image4.png
    513
    848
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    470
    536
    media_image5.png
    Greyscale

	However, Snellman does not explicitly discloses cutting a long film.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Snellman’s narrow web of technical paper with a plastic film or plastic web upon desired application or uses, since the physical shape and dimension of a long film are so similar to a narrow web of technical paper (referring to fig. 17), in order to take advantage of Snellman’s method of extreme highspeed of operation and reliability (refer to Col 1 line 28-30 cited: “…The apparatus and method, which includes the on-line formation of the attachment member, operates at extremely high speeds, is exceptionally reliable…”) while cutting a long film.

Regarding claim 2, Snellman discloses  a conveying speed of the narrow web of technical paper (refer to  fig.17 and 18) is measured (belt travel encoder 131, fig.21), and the a narrow web of technical paper 11, fig.17 and 18) is controlled based on the desired cutting shape of the narrow web of technical paper (refer to  fig.17 and 18) and the measured conveying speed (belt travel encoder 131, fig.21) of the narrow web of technical paper (refer to  fig.17 and 18).

    PNG
    media_image6.png
    570
    817
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
UMEHARA et al (US2017/0072512A1) discloses a manufacturing method for electrode using laser and conveyer belt.
MORI et al (US2019/0375666A1) discloses a method for producing glass film using laser and continuous conveying system.
Kozasa et al (US2010/0162864A1) discloses an optical film transport method that involves laser and speed control for the conveyer.
Kobayashi et al (US2012/0055762A1) discloses a conveyor system that used for laser cutting parts.
Roeper et al (US2007/0215582A1) discloses method for production of a multi-layer analysis element using galvanometer scanner and continuous conveying system.
KIM et al (US2016/0263705A1) discloses cathode cutting device using laser that utilize galvanometer reflecting and a continuous conveying long film material.
Abramov et al (US2015/0367444A1) discloses an apparatus and methods for continuous laser cutting of flexible that involve galvanometer reflecting device.
BANGEL (US2014/0124490A1) discloses an apparatus and method for cutting with a laser array that using laser and controlled conveyer.
Rumsby (US2012/0241419A1) discloses an apparatus for processing continuous lengths of flexible Foil that using laser.
Hemes et al (US2015/0352667A1) discloses a material processing system with low-inertial laser scanning.
SALOMIE (US2011/0008974A1) discloses a circuit design assemblies.
Garner et al (US8269138B2) discloses a method for separating a sheet of brittle material  by using laser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761